I concur in the majority's decision to affirm the judgment of the Court of Common Pleas of Delaware County.1  However, I would do so on the basis of waiver for failing to object pursuant to Loc.R. 40.17(D), not for lack of subject matter jurisdiction.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Delaware County, Ohio, is affirmed.
1 I believe the proper disposition of a determination that this Court lacks subject matter jurisdiction is dismissal, not affirmance.